The opinion of the court was delivered by
Mr. Ciiiee Justice Simpson.
In 1871 the plaintiff intermarried with David A. McLure. At her marriage she owned certain real and personal property, which she, shortly after said marriage, conveyed by separate deeds to her husband, conditioned that she should have the use and enjoyment of the rents and profits during her life, and in case of the death of her husband before her death, the property was to revert to her, &c. The husband died in 1882, having managed the farm during the marriage. After the death of the husband, the action below was brought by the plaintiff, the widow, against the executors of the deceased to recover the rents and profits of the land, accrued during the time the husband had been in possession.
The case was tried by the jury, who found for the defendants. The appeal is founded upon alleged errors in the charge of the Circuit Judge, his honor, Judge Cothran. The exceptions are numerous (fourteen in number); the most of them, however, seem to be objections to certain remarks made by the Circuit Judge in the course of his general charge, detached from the context. The object of exceptions in a case at law is to bring up some distinct principle or question of law claimed to have been violated by the Circuit Judge, and to present it in a distinct and tangible form, so that it may be reviewed by this court. Several of the exceptions here fail to conform in a strict sense to this rule. It will not be necessary, therefore, to take them up seriatim, especially as, when consolidated, they present but few legal points. These *281points involve the rights of married women under the constitution and statutes of the State, and of gifts made by them to their husbands, arising from presumption inferred from conduct, acquiescence, or otherwise. The Circuit Judge charged upon these points, illustrating his views by the incidental remarks which are the foundation of many of the exceptions. Our examination has been directed to the principles laid down in the charge thus illustrated.
As to the rights and powers of a married woman, the judge charged, that with reference to any property that she may acquire by gift, grant, devise, inheritance, or otherwise, a married woman, with regard to that property, was as if she were unmarried, and that this right admitted of business transactions between husband and wife, as if they were non-covert. There certainly can be no objection to this under our recent decisions. Witsell v. Charleston, 7 S. C., 88; Pelzer, Rodgers & Co. v. Campbell & Co., 15 Id., 597. When the judge confined such transactions to the property of the wife, it cannot be said that he went too far. He then charged, in substance, that in reference to gifts from the wife to the husband, it was not necessary to show a direct and positive transaction of that nature, or an express gift, but that it might be inferred from circumstances, such as appropriation by the husband with the knowledge and consent of the wife, her acquiescence, a long acquiescence being stronger than a short one, the husband being the sole manager, claiming and using the property as his own, and spending the overplus as he pleased, with the cognizance of the wife, and without objection.
He further charged that owing to the relation between husband and wife, the law allowed the most favorable presumption, when the wife permitted the husband to receive and enjoy the income of her property, but that the rule where strangers were concerned was more strict and severe. He, in addition, distinctly stated to the jury that while the wife might permit her husband to make use of such income, and acquiesce therein, yet that she had the right, if dissatisfied, to object and take charge herself, and even lease it out to others. And, finally, after propounding certain questions to the jury explanatory of the principles laid down, so as to enable the jury to apply these principles to the *282testimony, be repeatedly said to them, that it was for them, and them alone, to pass upon that testimony, and to find the facts as evidenced thereby.
Now, was there error in the ruling of the Circuit Judge, as to gifts presumed by the circumstances referred to ? In the case of Reeder & Davis v. Flinn (6 S. C., 240), it was held: “Where a wife permits her husband to manage her separate estate for a number of years, and dispose of the income as he sees fit, equity treats it as a gift to him.” Further : “A wife, by negligence, or acquiescence, may forfeit her right to equities against her husband, which otherwise she might have asserted.” This is even stronger than the charge of the judge. The court in that case, after stating the rule, and saying that there was no difference between a case where the husband secured the income from a trustee, and where he was in the immediate management himself, said: “That the rule rested on the assumption of either an express gift of the income to the husband, or one implied from her acquiescence.” Citing Hill Trust., 425; Powell v. Hankey, 2 P. Wms., 82; Beresford v. Archbishop, 13 Sim., 643; Thrupp v. Harman, 3 M. J. & K., 513; and Charles v. Coker, 2 S. C., 136. And that this rule is stronger in matters between husband and wife than between strangers, as charged by the judge, see the remarks of Chancellor Kent in Methodist F. Church v. Jaques, 3 Johns Ch., 79.
We think the charge of the judge, when taken as a whole on the questions referred to above,, was in accordance with the law," and fully supported by the authorities cited supra, and we do not .see that the various detached portions of the charge found in the several exceptions where they are presented, modified or in any way relaxed the rule, or general principle laid down for the government of the jury, or was calculated to mislead them.
Inasmuch as the jury found for the defendant, doubtless on the question of gift, it is hardly necessary to discuss the question of the six years to which the judge limited the jury, in case they found for the plaintiff, nor the averaging of the rents with the improvements considered. If there was a gift, these matters were immaterial, but even if they were before us properly, we think the charge was right.
*283There was no error in refusing the motion for a new trial.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.